DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (JP 2010253632).
Regarding claim 1, Jo discloses a polygonal cutting blade 1 having a circular arc-shaped groove in a hole. The polygonal cutting blade comprises a blade body composed of an upper surface 2, a lower surface 3 and a plurality of main side surfaces 4 connecting the upper surface and the lower surface. The blade body is provided with a central hole 6 penetrating through the upper surface and the lower surface, and the blade body is centrally symmetrical about a central axis of the central hole. The main side surfaces intersect the upper surface to form a main cutting edge 5. In the plurality of main side surfaces, at least one set of positioning side surfaces comprised of adjacent two of the main side surfaces is provided (see Fig. 5, illustrating two of the adjacent main side surfaces abutting the tool holder 10). An inner surface of the central hole has at least one circular arc-shaped groove fitting with a surface of a fastening 
Regarding claim 3, Jo discloses the polygonal cutting blade having at least two sets of the positioning side surfaces being provided and the number of circular arc-shaped grooves corresponding to the number of the sets of the positioning side surfaces. Two adjacent circular arc-shaped grooves intersect with each other.
Regarding claim 4, Jo discloses in each set of the positioning side surfaces, the adjacent two of the main side surfaces are smoothly connected through an angular side surface (see Fig. 3) and each of the circular arc-shaped grooves directly face toward the angular side surface.
Regarding claim 14, Jo discloses the blade body having a horizontal middle section and being symmetrical about the horizontal middle section. Inner surfaces of the central hole above the horizontal middle section and of the central hole below the horizontal middle section are both provided with the circular arc-shaped grooves (Paragraph [0019]).
Regarding claim 15, Jo discloses a cutting tool 11 comprising a cutter body 10 and a fastening screw, wherein the cutter body is provided with at least one cutter claim 1, the cutting blade corresponds in number with the cutter groove, the cutter blade is arranged in the cutter groove and is positioned by the set of positioning side surfaces, and the fastening screw concentrically contacts the at least one circular arc-shaped groove in the central hole and presses the cutting blade into the cutter groove (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (JP 2010253632).
Regarding claim 2, Jo discloses the claimed offset between axes of the circular arc-shaped groove and the central hole, but does not explicitly disclose the exact offset distance.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Jo such that the offset distance is between 0.05 mm and 0.2 mm, depending on the overall size and dimensions of the insert, and to form an appropriate radius in the arc-shaped groove so as to successfully interact with the clamping surface of the fastener.
Regarding claims 12 and 13, Jo discloses an exemplary embodiment in which the blade body is pentagonal in shape. However, Jo discloses that “the shape of the main body in a top view is not particularly limited as long as it is a shape usually used by those skilled in the art, such as a triangle, a quadrangle, a pentagon, a hexagon and an octagon.” (Paragraph [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the illustrated insert of Jo to be either parallelogram or square plate-shaped (as these are both commonly used, quadrangular cutting insert shapes) depending on the desired operation/tool holder at hand.
Such a modified insert would have positioning side surfaces arranged in two sets, one set of the positioning side surfaces being the main side surfaces at both sides of an acute angle, and another set of the positioning side surfaces being the main side surfaces at both sides of another acute angle, two circular arc-shaped grooves being arranged and directly facing toward two angular side surfaces respectively (in the case of a parallelogram-shaped insert) or positioning side surfaces arranged in four sets, and the main side surfaces at both sides of every right angle being one set of the positioning side surfaces, with four circular arc-shaped grooves being arranged and directly facing toward four angular side surfaces respectively (in the case of a square-shaped insert).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (JP 2010253632) as applied to claim 3 above, and further in view of Satran et al. (USPG 20130051938, hereinafter ‘Satran’).
Regarding claim 5, Jo discloses the two adjacent circular arc-shaped grooves being connected at an adjoining line between adjacent circular arc-shaped grooves.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide the central hole of the insert of Jo with angular grooves separating and transitioning between each adjacent circular arc-shaped groove, as taught by Satran, to more easily index the cutting insert about the fastening screw while maintaining the clamping function of the circular arc-shaped grooves.
Regarding claim 6, Jo discloses each of the circular arc-shaped grooves comprising a groove cylindrical surface, a groove cambered surface and a groove conical surface (see Fig. 3, which illustrates the various compound surfaces making up each circular arc-shaped groove).
Regarding claim 7, Jo discloses each of the circular arc-shaped grooves having a groove symmetrical surface; the groove symmetrical surface being an angular equally-dividing surface of an angle between the two main side surfaces in each set of the positioning side surfaces and the angular groove of the modified insert of claim 6 having an angular groove symmetrical surface and the groove symmetrical surface and the angular groove symmetrical surface penetrate through the central axis (see Fig. 4, line L passing through the angular groove symmetrical surface, the central axis and then the groove symmetrical surface from left to right).
Regarding claim 8, the modified cutting insert of Jo in view of Satran discloses an insert with the angular grooves being spaced further from the central axis than the circular arc-shaped grooves as taught by Satran. Therefore, the modified insert of claim 7 discloses an insert wherein in any plane that is parallel to the upper surface and intersects the groove cambered surface of the central hole, a distance between the angular groove and the central axis on the angular groove symmetrical surface is greater than the distance between the circular arc-shaped groove and the central axis on the groove symmetrical surface. Neither Jo nor Satran specifically disclose the difference between these dimensions being between 0.1 mm and 0.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Jo in view of Satran so that the difference between the distance between the angular groove and the central axis on the angular groove symmetrical surface and the distance between the circular arc-shaped grooves and the central axis on the groove symmetrical surface is between 0.1 mm and 0.5 mm, depending on the overall size and dimensions of the insert desired.
Regarding claim 9, Satran discloses the angular grooves comprising matching geometries to those of the circular arc-shaped grooves. Therefore, the modified insert of claim 8 includes angular grooves comprising matching geometries to the circular arc-shaped grooves of the insert of Jo. In this manner, the angular grooves of the insert of claim 8 comprise angular groove cylindrical surfaces, angular groove cambered surfaces and angular groove conical surfaces corresponding in height to the groove cylindrical surfaces, groove cambered surfaces and groove conical surfaces.
Regarding claim 10, the insert of Jo, as modified by Satran discloses the circular arc-shaped groove cylindrical surfaces having larger radii than the angular groove cylindrical surfaces, but neither Jo nor Satran specifically disclose the radius of the angular groove cylindrical surface being 0.4 to 0.8 times the radius of the groove cylindrical surface.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Jo in view of Satran to alter and optimize the radii of the angular groove cylindrical surfaces and groove cylindrical surfaces to be in the claimed range of ratios, to provide the best clamping action with the fastener engaged with the insert.
Regarding claim 11, Jo discloses in each set of the positioning side surfaces, the two main side surfaces are symmetrical about the groove symmetrical surface (e.g. surfaces generally indicated at 51c and 51d lying symmetrically about line L in Fig. 4).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722